      Case 4:20-cv-00919 Document 24 Filed on 05/19/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   May 19, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

JACQUELINE S. HALLIBURTON                        §
           Plaintiff,                            §
                                                 §
V.                                               §
                                                 §
OCWEN LOAN SERVICING, LLC,                       §
PHH MORTGAGE CORPORATION,                        §
NEWREZ MORTGAGE LLC, and THE                     §
BANK OF NEW YORK MELLON                          §          CIVIL ACTION NO. 4:20-CV-00919
TRUST COMPANY, NATIONAL                          §
ASSOCIATION AS TRUSTEE FOR                       §
RESIDENTIAL ASSET MORTGAGE                       §
PRODUCTS, INC., HOME EQUITY                      §
MORTGAGE ASSET-BACKED PASS-                      §
THROUGH CERTIFICATES, SERIES                     §
2004-KR2                                         §
            Defendants.                          §

     ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME
                     TO FILE DISPOSITIVE MOTIONS

         ON THIS DAY the Court considered the Unopposed Motion to Extend Time to File

Dispositive Motions of Defendants PHH Mortgage Corporation, on its own behalf and as successor-

by-merger to Ocwen Loan Servicing, LLC, NewRez Mortgage, LLC, and The Bank of New York

Mellon Trust Company, National Association as Trustee for Residential Asset Mortgage Products,

Inc., Home Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2004-KR2. The Court,

having considered said motion, is of the opinion that the motion is with merit and should be granted.

It is accordingly,

        ORDERED that the Unopposed Motion to Extend Time to File Dispositive Motions is

hereby GRANTED. It is further,

        ORDERED that the parties are ordered to file dispositive motions, if any, on or

before June 16, 2021.


                                                                                                      1
16789714.1
      Case 4:20-cv-00919 Document 24 Filed on 05/19/21 in TXSD Page 2 of 2




        SIGNED this 19th day of May, 2021.




                                             UNITED
                                              NITED
                                                 E SSTATES
                                                     T TE
                                                     TA ES DI
                                                           D
                                                           DISTRICT
                                                             IS
                                                              ST
                                                               TRI
                                                                 R CT
                                                                   C JUDGE
                                                                        G




                                                                             2
16789714.1
